Citation Nr: 0920023	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-16 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in May 2009.  A transcript of the hearing is of 
record and has been reviewed.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  For the 
reasons set forth below, the Board finds that further 
development and completion of due process requirements are 
required prior to a final adjudication of the Veteran's 
claim.  

The Veteran was last accorded a VA audiological examination 
in April 2005.  In the notice of disagreement which was 
subsequently received at the RO in July 2005 and in the 
substantive appeal which was thereafter received at the 
agency of original jurisdiction in May 2006, the Veteran 
asserted that his bilateral hearing loss is much worse than 
the current noncompensable rating indicates.  In particular, 
he maintains that his speech discrimination is poor.  

Further, at the May 2009 hearing, the Veteran testified that 
his hearing loss has worsened since the April 2005 VA 
audiological examination.  See hearing transcript (T.) 
at 5-7.  Also at the hearing, the Veteran's representative 
asked that the Board remand the Veteran's appeal to accord 
him an opportunity to undergo a new VA audiological 
examination to determine the current nature and extent of his 
service-connected bilateral hearing loss.  T. at 8.  See also 
July 2005 notice of disagreement in which the Veteran also 
requested a new VA audiological evaluation.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's repeated contentions of a worsening of his hearing 
acuity since the last VA audiological examination in April 
2005, the Board agrees that an additional VA examination is 
necessary to determine the current nature and extent of his 
service-connected bilateral hearing loss.  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held, with regard 
to VA audiological examinations, that, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report in order for the Board 
to determine whether an extraschedular rating is warranted.  
See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and extent of his 
service-connected bilateral hearing loss.  
The claims folder must be made available to 
the examiner in conjunction with the 
examination.  

In addition to conducting an audiometric 
evaluation, the examiner should obtain a 
detailed clinical history from the Veteran 
and provide a thorough account and analysis 
of the manner in which the Veteran's 
hearing loss affects him in his everyday 
life.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and provided opportunity to respond.  
Then, return the case to the Board for 
further appellate consideration, as 
appropriate.

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, the Veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2008).  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

